577 N.W.2d 210 (1997)
In re Petition for DISCIPLINARY ACTION against William STARR, an Attorney at Law of the State of Minnesota.
No. C4-97-981.
Supreme Court of Minnesota.
November 13, 1997.


*211 ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent William Starr has committed unprofessional conduct warranting public discipline, namely, in a courtroom although court was not in session, in the presence of his partner, opposing counsel, two of her co-counsel and her client, respondent referred to opposing counsel with a derogatory expression and told her to "shut up;" and
WHEREAS, respondent has waived his rights to have this matter heard by a panel, has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, has waived his right to answer the petition and unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements; and
WHEREAS, this Court has independently reviewed the record and agrees that the admitted-to conduct warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that William Starr is publicly reprimanded. The Director is awarded $900 in costs and disbursements.
           BY THE COURT:
            /s/ Alan C. Page
                Alan C. Page
                Associate Justice
TOMLJANOVICH, J., took no part in the consideration or decision of this matter.